DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, and the species chitosan as the biopolymer or species A, chlorohexidine as species B, acetic acid as the acid or species C, hypochlorous acid as species D, plant-based pomace as species E, in the reply filed on 05/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-7 and 24-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.
Examiner acknowledges the amendments made to claims 1, and canceling of claims 2, 3, 6, 9, 10, 12, 14, 15 and 17-21 filed on 10/07/2022.
Claims 1, 4-5, 8, 11, 13, 16 and 22-23 are being examined on the merits.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 8, 11, 13, 16 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a biopolymer, an antiseptic, an anti-inflammatory agent, an acid that is acetic acid or citric acid and an excipient suitable for topical administration. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising a biopolymer, an antiseptic and an anti-inflammatory agent, an acid that is acetic acid or citric acid and an excipient suitable for topical administration, the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products a biopolymer, an antiseptic and an anti-inflammatory agent, an acid that is acetic acid or citric acid and an excipient suitable for topical administration the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart. 
The claims, claimed so broadly can potentially recite only naturally occurring components found in nature. For example, when the claimed components are chitosan, as the biopolymer, the antiseptic is alcohol, the anti-inflammatory is fish oil or omega-3 fatty acids of fish oils, the acid either being acetic acid or citric acid, both of which are naturally occurring and an excipient claimed so broadly can exist as water, then the applicant is only claiming a composition comprising of nature-based components combined together.
The analysis is thus done by comparing those judicial exceptions to their closest counterparts which would be the same components found in nature. When comparing those nature-based components to their natural counterparts the applicant has shown no evidence that there has been anything done to these judicial exceptions to allow them to behave in any different way or that there has been something done to these judicial exceptions to give them any markedly different characteristics. The chitosan would be compared to the same chitosan found in nature which is a polysaccharide found making up fungal cells. The chitosan claimed is exactly the same as the one found in nature. The same analysis is done for the other nature-based components and the same finding is that there has been nothing done to those judicial exceptions to give them any markedly different characteristics. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature. The additional elements which are limiting the composition to either a spray, gel, hydrogel or ointment would allow for the alternative selection of the composition being claimed as a spray, and this additional element is simply claiming the judicial exceptions in a hydrated formulation, one of which would naturally occur. Any of these components can be found in nature in completely dried (such as powders) or fully hydrated (such as liquids for sprays) formulations.
The claims also recite other natural based components such as electrolyzed water dissolved in different natural compounds. Electrolyzed water can be naturally found occurring within mammals or can be created/synthesized in a lab from natural ingredients. These limitations are also judicial exceptions as well as the additional elements of a plant-based pomace which are plant components found at certain viscosities or the pulpy matter remaining after some other substance has been pressed or crushed.
 Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the additional limitations only allow for other nature-based components to be added to the composition with no changes made to allow them any markedly different characteristics (different natural acids, silver nanoparticles, honey or plant based pomace) or claiming a formulation type which is a spray is only claiming that the nature-based components are formulized to be hydrated and not dried out essentially, or claiming the judicial exceptions in particular amounts, or by claiming the composition has a certain viscosity do not incorporate the judicial exceptions into any practical application and do not limit the composition to a physical manifestation of a specific practical application. The additional elements which are limiting the composition to either a spray, gel, hydrogel or ointment would allow for the alternative selection of the composition being claimed as a spray, and this additional element does not incorporate the judicial exception into a practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring components is well-understood, routine practice in the art and has been conducted for centuries.  Admixing naturally-occurring components for wound healing is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Stina, 02-1999 (US20020169105A1), Van Dyke, 11-2008 (US20080274165A), Larsen, 01-2011 (US20110021964A1), Zhang, 03-2012 (US20120070401A1) and Larsen, 01-2013 (US20130029030A1).
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. The applicant argues that the newly amended limitation which incorporates the composition into a spray, gel, hydrogel, or ointment would overcome the rejection because the nature-based components would not be found in nature as such formulations. However, with the alternative selection of there being a spray, this would not be the case. Sprays are formulated as liquids which can be dispersed as an aerosol. Any of the nature-based ingredients can be found in nature in completely dried (such as powders) or fully hydrated (such as liquids for sprays) formulations and so this limitation would not overcome the rejection. However, the other formulations would not occur naturally and would have to be formulated with the help of human interaction that imparts a markedly different characteristic to the nature-based ingredients. Claiming the formulation as a gel, hydrogel or ointment would overcome the rejection. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 8, 11, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Durdag (US20140336557A1). This rejection is maintained with slight modifications to take into account the amendments filed on 10/07/2022.
Durdag’s general disclosure is to biopolymers as multi-functional wound healing dressings (see abstract).
Regarding claims 1 and 8, Durdag teaches a composition which comprises a biopolymer (see abstract and claim 1) and teaches that the poly lactic acid (PLA) biopolymer can be chitosan (see 0024) because it is thought to be a bioresorbable hydrophilic surface coating (see 0028 and 0098-0100) and acts as an antimicrobial (see 0044). Durdag also teaches that the composition can comprise of antiseptics and anti-inflammatory agents (see 0022) and teaches wherein the compositions when containing silver (specifically silver nanoparticles, see 0140 -01412) are in effective amounts (see 0177) as slow release, long-term bacterial control agents. 
Durdag teaches that the composition can further comprise an acid being that of acetic acid as a non-silver-based antimicrobial (see 0145).
Durdag teaches the use of chlorhexidine or chlorhexidine gluconate which can act also a a non-silver-based antimicrobial and antifungal agent for use in non-woven layer of the present invention (see 0145). 
Durdag also teaches the composition to contain excipients (see 0044) and teaches topical applications (see 0083).
Durdag also teaches the composition to as a biopolymer gel (see 0022-0025 and 0039-0069).
Regarding claim 4, Chlorhexidine is also known to have a bitter taste and thus can be incorporated as the bittering agent. 
Regarding claims 7, 11 and 13, Durdag teaches each of the ingredients however does not specifically teach the amounts of the ingredients of claim 13. As discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention. In the instant case the amounts of the ingredients do not appear to produce any unexpected results.
Regarding claim 22, Durdag teaches the amounts of bubble forming aeration agents or polyvalent cations in amounts that would sufficiently saturate 10-60% of gelling sites of the gel forming polymer (see 0042) and teaches “When processing PLA, to maintain maximum chain length, it is important to dry the polymer in a commercial desiccant dryer such as a Conair (Cranberry Township, Pa.) W series machine to a moisture level below 200 ppm (parts per million). This is critical as PLA polymer is extremely hydroscopic and will acquire moisture from the air rapidly. This moisture hydrolytically degrades the polymer chains resulting in a reduced viscosity and thus product strength. If moisture levels are too high, the additional problem of steam generation and uncontrolled pressures within the extrusion system are observed” (see 0105). Although Durdag does not specifically teach that the viscosity be greater than 500 centipoise (cP) this is an optimization parameter in which any person having skill in the art could achieve without any undue experimentation specifically through the gelling agents used in the invention and through the controlling of moisture levels.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to optimize the ranges of active ingredients to within the disclosed ranges because the included ingredients have already been described with compositions for the same purpose of treating wounds and any optimization needed would be something people skilled in the art could undertake without any undue experimentation. Also, there is nothing of record to show that these amounts are critical to the invention to warrant any unexpected results. 
It would also have been obvious to control the moisture content to optimize the viscosity of the composition to create a composition which is within the instantly claimed centipoise range because as Durdag teaches this is a parameter which is known to be affected by variations in moisture levels and persons skilled in the art could optimize this parameter to control the compositions consistency and viscosity. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Durdag (US20140336557A1) as applied to claims 1, 4, 8, 11, 13 and 22 above, and further in view of Yaghoobi et. al. (Evidence for Clinical Use of Honey in Wound Healing as an Anti-bacterial, Anti-inflammatory Anti-oxidant and Anti-viral Agent: A Review, Jundishapur Journal of Natural Pharmaceutical Products. 2013 August; 8(3):100-4.). This rejection is a new rejection based upon a missed claim which was not properly rejected in the first office action.
Durdag teaches the composition comprising an effective amount of a biopolymer, and antiseptic, and anti-inflammatory agent, acetic acid and excipient however is silent on the composition comprising honey as a natural healing agent.
Yaghoobi’s general disclosure is a scientific report on honey as a wound healing agent (see abstract).
Yaghoobi teaches that “Honey has anti-oxidant, anti-bacterial and anti-inflammatory properties. It can be used as a wound dressing to promote rapid and improved healing. These effects are due to honey’s anti-bacterial action, secondary to its high acidity, osmotic effect, anti-oxidant content and hydrogen peroxide content. The use of honey leads to improved wound healing in acute cases, pain relief in burn patients and decreased inflammatory response in such patients” (see results of abstract).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to add honey to the composition taught by Durdag because as Yaghoobi teaches, honey has anti-oxidant, antibacterial and anti-inflammatory properties and has already been shown to improve wound healing and have pain relieving activities.
There would have been a reasonable expectation of success in arriving at the instant invention because each of these ingredients are known in the art for being utilized in treating wounds and combining them together with the expectation of creating a composition which is known for treating wounds is prima facie obvious.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Durdag (US20140336557A1) as applied to claims 1, 4, 8, 11, 13 and 22 above, and further in view of USDA (Hypochlorous Acid Technical Evaluation Report, USDA Agricultural Analytics Division, August 13, 2015). This rejection is maintained with slight modifications to take into account the amendments filed on 10/07/2022.
Durdag teaches the composition comprising an effective amount of a biopolymer, and antiseptic, and anti-inflammatory agent, acetic acid and excipient however is silent on the composition comprising electrolyzed water containing hypochlorous acid.
The USDA’s general disclosure is a report on Hypochlorous Acid (see report).
The USDA teaches “Electrolyzed water ("electrolyzed water”, EOW, ECA, electrolyzed oxidizing water, electro-activated 44 water or electro-chemically activated water solution) is produced by the electrolysis of water-sodium 45 chloride solution. The electrolysis of such salt solutions produces hypochlorous acid” (see 1st para. page 2).
The USDA also teaches “EW has received recent attention as an alternative to other chlorine disinfectants and sanitizers. A number of studies have demonstrated the strong antibacterial activity of EW water against foodborne pathogens on raw agricultural products and food contact surfaces. Applications of EW as a disinfectant for reducing microbial contamination have been reported for fresh fruits and vegetables, poultry carcasses, shell eggs, cutting boards, and food processing surfaces. Some advantages of using EW water are: 1) EW is as effective as any chlorine treatment, 2) it is not necessary to handle potentially dangerous chemicals, e.g. chlorine gas, chlorine dioxide, bleach, 3) the apparatus to produce EW is relative inexpensive and easy to operate, 4) because only water and sodium chloride are used EW production is environmentally friendly and 5) the properties of the EW can be controlled at the preparation site (Su et al., 2007). In addition to its microbiocidal action on actively growing bacteria, EW water is known to kill bacterial spores by damaging their inner membrane rendering them unable to germinate (see page 4, lines 99-110).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to include electrolyzed water containing dissolved hypochlorous acid in the invention taught by Durdag because as the USDA teaches EW containing hypochlorous acid is a much safer alternative to killing pathogens when compared to other harsh chemicals. 
There would have been a reasonable expectation of success in using EW containing hypochlorous acid in the invention by Durdag to kill pathogens because it is already a widely used antimicrobial agent commonly used around the world.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Durdag (US20140336557A1) as applied to claims 1, 4, 8, 11, 13 and 22 above, and further in view of Xu (Phenolic compounds, antioxidant, and antibacterial properties of pomace extracts from four Virginia-grown grape varieties, Food Science and Nutrition, 2016;4(1): 125-133). This rejection is maintained with slight modifications to take into account the amendments filed on 10/07/2022.
Durdag teaches the composition comprising an effective amount of a biopolymer, and antiseptic, and anti-inflammatory agent, acetic acid and excipient however is silent on the composition comprising a plant-based pomace.
Xu’s general disclosure is a scientific report on the phenolic compounds, antioxidant and antimicrobial benefits found in grape pomace (see abstract).
Xu teaches that “grape pomace refers to the solid remains following pressing of grapes for juice or winemaking, and consists primarily of the skin, pulp, seeds, and stems” (see Introduction) and teaches that grape pomace is a potential source of natural antioxidant and antimicrobial agents. Xu also teaches that components of grape pomace have antibacterial capacities to S aureus and L monocytogenes and have radical scavenging activity (see abstract).
Therefore, it would have been obvious at the effective filing date to a person having skill in the art to add the components of the grape pomace to that of the invention taught by Durdag because as Xu explains, grape pomace is a source of natural antioxidants and antimicrobial agents and combining them with Xu’s invention would help to enhance and broaden the antimicrobial activities of the composition while incorporating antioxidant properties to the invention.
There would be a reasonable expectation of success in combining the two references in creating the instant invention because the use of plant-based pomaces has been around for centuries and utilizing the pomace for its properties would be something a person can turn to Xu’s disclosure and apply without any undue experimentation.

Claims 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Никонов (RU8608). This is a new rejection based upon art that was missed during the first search for examination.
Никонов’s general disclosure is to wound coverings for treatment of wound surfaces made from mixtures of collagen fibers and chitosan fibrils along with antibiotics and antiseptics (see abstract).
Regarding claim 7 and 11, Никонов teaches compositions which comprise mixtures of collagen and/or chitosan (see abstract). Никонов also teaches wherein the composition contains antibacterial components such chlorhexidine bigluconate (see page 3 bottom of page and example 1) which is also known as chlorhexidine digluconate.
Никонов also teaches the composition to comprise acetic acid (see page 3, para. 2 or examples 1-3). Никонов also teaches 
Regarding claims 11, Никонов teaches wherein the composition was made as a gel with the use of gel formation (see bottom of page 3) and with the addition of geling agents (see page 2, para. 10). 
Regarding claim 13, Никонов teaches amount of chitosan at 3 g in granules was dissolved in 150 ml of 2% acetic acid along with 0.06 ml of 20 % solution of gibbitan (chlorhexidine bigluconate) and when considered these amounts can be optimized to the instantly claimed ranges. Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to optimize the ranges of active ingredients to within the disclosed ranges because the included ingredients have already been described with compositions for the same purpose of treating wounds and any optimization needed would be something people skilled in the art could undertake without any undue experimentation. Also, there is nothing of record to show that these amounts are critical to the invention to warrant any unexpected results.  Each of these ingredients could be optimized for their specific properties and effective variables to the composition. 
It would have also been obvious to formulate the composition as a gel or ointment because as Никонов teaches gelling components such as ammonium are added and teaches gel formulations before freeze drying (see bottom of page 3) and additionally teaches that formulations such as ointments are different dosage forms utilized in the field, thus these are formulations which would have been obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. The applicant argues that Durdag does not teach the formulation as a spray, ointment, gel or hydrogel. However, Durdag teaches composition formulations as biopolymer gels which would be the same as a gel. Furthermore, the formulation would have been an obvious and conventional one to any persons skilled in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655